Title: From George Washington to Brigadier General William Smallwood, 23 March 1779
From: Washington, George
To: Smallwood, William


Dear Sir
Head Quarters [Middlebrook] 23d March 1779
For the more speedy assemblage of the Militia upon an emergency an agreement with the Feild Officers of this and the next County to erect Beacons upon the most conspicuous Hills, the firing of which is to be the signals for them to repair to their different alarm posts. You will be pleased therefore to direct three parties, from the Maryland line, consisting of 24 Men each with Axes to repair tomorrow Morning to Waynes Gap, Lincolns and Quibble Town Gaps to erect Beacons at those places—The officers conducting the parties are to apply to Major Genl Lord Stirling who will direct them in the manner of constructing the Beacons. I am &.
